DETAILED ACTION
The present Office Action is responsive to the Amendment received on August 3, 2021.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2, 3, 5, 6, 8, 9, 11, and 12 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions (i.e., species), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 22, 2021.
Effective Priority Determination
	The effective priority date of the instant application has been determined to be August 10, 2020, based on the provisional application 63/063,731.  The earlier provisional application 62/897,057 does not contain any support for any of the primer and probes recited in the present application. 
	Therefore, the priority date determination for the present application is August 10, 2020.
Information Disclosure Statement
	The IDS received on August 9, 2021 is proper and is being considered by the Examiner. The IDS was received with the fee under 37 CFR 1.17(p).
	It is noted that Applicant’s citation on said IDS is directed to an international search report.  The Office has considered the international search report to the extent of the opinion written therein, but has not considered any of the references relied upon in the search report.  Should Applicants desire consideration of the actual references cited in the written report, the references should also be cited in an IDS.
	This practice is synonymous to citation of a non-patent reference (i.e., peer-to-peer reviewed journals) which refer to other non-patent literatures with a list of such literatures at the end of the reference.  The Office only considers that actual reference that is cited in the IDS, not the additional listing of references mentioned in that reference.
Claim Objections
The objection made to claim 7 for minor informalities noted in the Office Action mailed on May 3, 2021 is withdrawn in view of the Amendment received on August 3, 2021.
Claim Rejections - 35 USC § 112
The rejection of claims 1, 4, 7, and 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Claim Rejections - 35 USC § 103
The rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Polstra et al. (BMC Infectious Diseases, September 2002, vol. 2, pages 1-10) in view of Daunert et al. (U.S. Patent No. 10,689,716 B1, issued June 2020, filed March 19, 2020), made in the Office Action mailed on May 3, 2021 is withdrawn in view of the Amendment received on August 3, 2021, canceling the rejected claim.

Rejection - Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claim 1 rejected under 35 U.S.C. 103 as being unpatentable over Polstra et al. (BMC Infectious Diseases, September 2002, vol. 2, pages 1-10) in view of Daunert et al. (U.S. Patent No. 10,689,716 B1, issued June 2020, filed March 19, 2020), made in the Office Action mailed on May 3, 2021 is maintained for the reasons of record.

The Rejection:
With regard to claim 1, Polstra et al. disclose a method of detecting an RNA virus, herpesvirus-8 (HHV-8) via real-time NASBA assay, wherein the artisans perform the steps of:
lysing the biological sample to form a lysate (“PBMC samples were thawed … resuspended in Trizol™ buffer to isolate RNA and DNA … Precipitated RNA was redissolved … diluted 5 l was used per reaction”, page 5, 2nd column, 2nd paragraph);
generating an amplified nucleic acid product by performing NASBA amplification for the target nucleic acid in the presence of a primer pair and a molecular beacon probe (see Figure 1, P2 and P1 which are the primer pairs, and the molecular beacon comprising a fluorophore label annealing therebetween during amplification);
exposing the amplified product to an excitation source (“fluorescence is measured continuously during amplification”, page 5, 1st column, 1st
detecting a fluorescence of the fluorophore in the amplified products exposed to the excitation source (see above); and
determining the presence of the target nucleic acid present in the sample (“[w]e found HHV-8 mRNA expression in 9 out of the 10 tested samples”, Abstract).
Polstra et al. do not disclose all possible types of target pathogens which could be detected via the disclosed method.  
Consequently, Polstra et al. do not target Sars-Cov-2 nucleic acid, and primers and molecular beacon probe thereto.
Daunert et al. disclose the new emerging pathogen, Sars-Cov-2 (aka, Corona virus) and the need for diagnostic tests for its presence:
“2019 Novel Coronavirus (2019-nCoV or SARS-CoV-2) is a virus recently identified as the cause of an outbreak of respiratory illness (Coronavirus disease 2019, COVID-19) with an increasing number of patients with severe symptoms and deaths … To monitor the presence of SARS-CoV-2 and prevent its spread, it is highly important to detect infection as early and as fast as possible with a sensitive, reliable test … ”, column 1, lines 19-31).

Daunert et al. disclose sequence of coronavirus represented by SEQ ID Number 12, the sequence of which contains the regions to which Applicants’ primer pairs anneal to (see below):
Daunert Sars-Cov-2  28972  AATGTCTGGTAAAGGCCAAC  28991
                           ||||||||||||||||||||
SEQ ID NO: 9        1      AATGTCTGGTAAAGGCCAAC  20

Daunert Sars-Cov-2  29044  GCCTCGGCAAAAACGTACTGC  29064
 	                           |||||||||||||||||||||
SEQ ID NO: 10       50     GCCTCGGCAAAAACGTACTGC  30

Daunert Sars-Cov-2  29001  GCCAAACTGTCACTAAGAAATC  29022
                           ||||||||||||||||||||||
SEQ ID NO: 11       6      GCCAAACTGTCACTAAGAAATC  27

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Polstra et al. with the teachings of Daunert et al., thereby arriving at the invention as claimed for the following reasons.
	Polstra et al. disclose the advantage of applying their real-time NASBA amplification detection means over the traditional RT-PCR of viral nucleic acids in samples:
“A method for the detection of RNA is RT-PCR.  To increase sensitivity an additional amplification step can follow the RT-PCR.  This is time consuming and also increases the likelihood of false positive reactions due to cross-contamination” (page 2, 1st column, 3rd paragraph, Polstra et al.)

“NASBA is a single-step isothermal RNA-specific amplification process that amplifies mRNA in a dsDNA background … proved successful in the detection of various mRNAs … and in the detection of both viral and bacterial RNA in clinical samples” (page 2, 1st column, 3rd paragraph, Polstra et al.)

	Therefore, given the advantage of the real-time NASBA amplification which can detect RNA virus from clinical samples, said one of ordinary skill in the art would have been motivated to apply the technology for the emerging detection of coronavirus.  And having been motivated to do so, the designing of such primers and probe would have been obvious based on the below.


    PNG
    media_image1.png
    382
    986
    media_image1.png
    Greyscale

	As seen, the amplification reaction involves a P2 primer (of forward) and P1 primer is a reverse primer with a 5’ portion region comprising a T7 RNA polymerase promoter sequence, and the molecular beacon which comprises a target specific region within the amplification products produced from the primers, wherein the molecular beacon comprises a “stem” region which are self-complementary.
	Therefore, applying the teachings of Polstra et al. for detecting coronavirus, the primer pairs, which are equivalent to P2 and P1, with the reverse primer comprising a 5’ RNA promoter sequence region, and a molecular beacon probe comprising a 5’ and 3’ region which are complementary to each other so as to form a “stem” region, with the inter-region comprising sequence that is specific to the amplification products produced.

	For example, Applicants’ SEQ ID Number 9 is a P2 equivalent primer whose sequence is entirely found on the Sars-Cov-2 sequence disclosed by Daunert et al. (see below):
Daunert Sars-Cov-2  28972  AATGTCTGGTAAAGGCCAAC  28991
                           ||||||||||||||||||||
SEQ ID NO: 9        1      AATGTCTGGTAAAGGCCAAC  20

	Applicants’ SEQ ID NO: 10 is a P1 equivalent primer, wherein the first 29 nucleotides of the primer is a RNA promoter sequence, and the latter 21 nucleotides being found on the Sars-Cov-2 disclosed by Daunert et al. (see below):
Daunert Sars-Cov-2  29044  GCCTCGGCAAAAACGTACTGC  29064
 	                           |||||||||||||||||||||
SEQ ID NO: 10       50     GCCTCGGCAAAAACGTACTGC  30

	Lastly, the internal region (nucleotides 6-27) of Applicants’ molecular beacon probe is comprised by the Sars-Cov-2 sequence of Daunert et al. (see below):
Daunert Sars-Cov-2  29001  GCCAAACTGTCACTAAGAAATC  29022
                           ||||||||||||||||||||||
SEQ ID NO: 11       6      GCCAAACTGTCACTAAGAAATC  27

	The nucleotides 1-5 found on 5’ end region and 28-32 nucleotides found on 3’ end region are self-complementary regions.
	Hence, given the advantage and guidance of designing a primer pair and a molecular probe for detecting a RNA viral nucleic acid in a sample, and given that the entire sequence of the Sars-Cov-2 virus nucleic acid had been known in the art (as evidenced by Dauner et al.), arriving at a primer pair and a molecular probe having a 
	In fact, this practice is plainly evidenced by Daunert et al.:
“The genomic RNA/DNA sequences of the three most relevant Coronaviruses … were aligned using CLUSTAL 0(1.2.4) multiple sequence alignment … Similar to a strategy that was used by the CDC for generating PCR primers, a region of the N capsid gene was selected that was different between MERS, COVID-19 and SARS.  Several … primers of 30 bp length were designed and tested using COVID-19 control plasmid containing the entire N gene” (column 9, lines 28-40)

	Therefore, absent secondary characteristics, deriving a set of primers and probes from a known target nucleic acid sequence when the motivation to do so is present, is deemed obvious for the above reasons and the invention as claimed is deemed prima facie obvious over the cited references.Response to Arguments:
	Applicants state that none of the artisans of record teach NASBA primers and probe presently claimed in the form of their SEQ ID Numbers (page 6, Response).
	This argument is not found persuasive because the sequence of Sars-Cov-2 containing the targeted sites of the primers and probe were known in the art before the effective filing date of the claimed invention as evidenced by Daunert et al. 
	Therefore, a proper analysis is to consider whether one of ordinary skill in the art would have been motivated to employ a NASBA assay to detect Sars-Cov-2, and whether there would have been are reasonable expectation of success at arriving at the primer/probe set as presently claimed based on the known template sequence of Sar-Cov-2, before the effective filing date of the claimed invention, not whether the prior art actually taught the three pieces of oligonucleotides presently claimed.  If the prior art actually taught the three oligonucleotides, then the rejection would have been an anticipation rejection, not an obviousness rejection.
	Next, Applicants contend that Polstra is directed to detecting HHV-8 and only discloses NASBA with reference to detecting HHV-8 and that mere fact that Polstra discloses utilizing NASBA technique bears no relevance to whether another patent can be obtained that also claims the use of the NASBA technique (page 6, Response).  For justification, Applicants point to “hundreds of issued patents that claim the use of NASBA” and that while Polstra was not the inventors of NASBA technique (it was J. Compton), the Polstra was patented. (page 6, Response).
	These arguments are not found persuasive for the following reasons.
	Initially, the Polstra reference of record and relied upon herein is a non-patent literature, not an issued-patent.  Therefore, it is unclear to what Polstra patent patented” as journals are published, not patented.  
	Secondly, even if Polstra’s method has been patented, patenting of one, unrelated case, based on different set of facts cannot be justifiable reason to issue every patent which is unrelated and may be based different set of facts.
	The focus, should be based on facts of the present case, as discussed below.
	As Applicants admit, real-time NASBA technology has been well-established; and as evidenced by Polstra, the assay relies on a pair of forward and reverse primers, one of which is tagged at its 5’ end with an RNA promoter sequence, wherein the resulting amplification product produces additional RNA sequences which then serve as more template sequences to generate more amplification products, with FRET molecular beacons which anneal thereto.
	Therefore, the prior art was replete with the teachings regarding developing NASBA assays for a target nucleic acid, with the addition of advancement of technology before the effective filing date of the instant application which would have provided said ordinarily skilled artisan with a plurality of commercially available primer/probe design software to choose from, an overwhelming guidance in the parameters to focus for achieving sensitivity and specificity, with vast number of non-SARS-Cov-2 pathogenic sequences in public databases to consider when designing SARS-Cov-2 specific oligonucleotides.

Therefore, there cannot be any doubt as to the motivation which would have existed to one of ordinary skill in the art to detect pathogens, such as the novel SARS-Cov-2 virus for early detection and controlling spread of pandemic.
The issue is whether one of ordinary skill in the art before the effective filing date, would have had a reasonable expectation of success at arriving at the claimed set of primers and probe of specific SEQ ID Numbers for the detection of SARS for an assay (NASBA) which, otherwise had been well-known and characterized.
To this end, in the absence of any secondary evidence regarding the claimed set, the Office must conclude, “no” based on the state of the present art.
The state of the present art, when regarding to developing specific primers and probes for amplification based assay, has matured significantly with much guidance and commercially available software.
For example, Rozen (Primer3 on the WWW for general users and for biologist programmers.  In: Krawetz S, Misener S (eds) Bioinformatics Methods and Protocols: Methods in Molecular Biology.  Humana Press, Totowa, NJ, pp. 365-389) evidence the availability of primer design software.  Rozen teaches that the automated tool Primer3 can consider many factors including oligo melting temperature, length, GC content, stability, estimated secondary structure, the likelihood of annealing or 
Additionally, An et al. (US 2003/0050470 A1, published March 13, 2003) disclose:
“Various probes and primers can be designed around the disclosed nucleotide sequences.  Primers may be of any length but, typically, are 10-20 bases in length.  By assigning values to a sequence, for example, the first residue is 1, the second residue is 2, etc., an algorithm defining all primers can be proposed:
n to n+y
where n is an integer from 1 to the last number of the sequence and y is the length of the primer minus one (9 to 19), where n+y does not exceed the last number of the sequence.  Thus, for a 10-mer, the probes correspond to bases 1 to 10, 2 to 11, 3 to 12 … and so on.  For a 15-mer, the probes correspond to bases 1 to 15, 2 to 16, 3 to 17 … and so on.  For a 20-mer, the probes correspond to bases 1 to 20, 2 to 21, 3 to 22 … and so on.” 

Therefore, given that: 1) NASBA technology has been well-established in the art; 2) the motivation to detect SARS-Cov-2 via nucleic acid amplification was present in the art; 3) vast amount of guidance and commercially sold primer/probe design programs; and 4) the entire sequence of SARS-Cov-2 being known and publicly available, one of ordinary skill in the art before the effective filing date of the invention would not have only been motivated to detect SARS-Cov-2 virus via NASBA, but would have had a reasonable expectation of success at arriving at the presently claimed set of primers and probe as arriving at such primers based on the finite number of target nucleic acids of SARS-Cov-2 sequences from the aid of computer-assisted program.
Similarly, the Federal Circuit’s decision in In re Kubin, 561 F.3d 1351, 90 USPQ2d 1417 (Fed. Cir. 2009), affirmed the Office’s determination in Ex parte Kubin, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007) that the claims in question, directed to an isolated nucleic acid molecule, would have been obvious over the prior art applied. The claim stated that the nucleic acid encoded a particular polypeptide. 
A prior art patent to Valiante taught the polypeptide encoded by the claimed nucleic acid, but did not disclose either the sequence of the polypeptide, or the claimed isolated nucleic acid molecule. However, Valiante did disclose that by employing conventional methods such as those disclosed by a prior art laboratory manual by Sambrook, the sequence of the polypeptide could be determined, and the nucleic acid molecule could be isolated. In view of Valiante’s disclosure of the polypeptide, and of routine prior art methods for sequencing the polypeptide and isolating the nucleic acid molecule, the Board found that a person of ordinary skill in the art would have had a reasonable expectation that a nucleic acid molecule within the claimed scope could have been successfully obtained.
Relying on In re Deuel, 51 F.3d 1552, 34 USPQ2d 1210 (Fed. Cir. 1995), appellant argued that it was improper for the Office to use the polypeptide of the Valiante patent together with the methods described in Sambrook to reject a claim drawn to a specific nucleic acid molecule without providing a reference showing or suggesting a structurally similar nucleic acid molecule. Citing KSR, the Board stated that "when there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." The Board noted that the problem facing those in the art was to isolate a specific nucleic acid, and there were a limited number of methods available to do so. The Board concluded that the skilled artisan would have had reason to try these methods with the reasonable expectation that at least one would be successful. Thus, isolating the specific nucleic acid molecule claimed was "the product not of innovation but of ordinary skill and common sense."
Therefore, for these reasons, Applicants’ arguments are not found persuasive and the claims are deemed prima facie obvious over the cited references
Conclusion
	No claims are allowed. 
	The Office notes that the withdrawn claims embodying non-elected primers and probes are no longer rejoinder available as presently recited as they are structurally different from the primers and probe recited in claim 1 and lie outside of the breadth of their parent claim.  Therefore, the withdrawn dependent claims are presently not available for rejoinder.
	Claim 7 is free of prior art as there is no teaching or suggestion of using the lysis reagents as claimed therein as a lysis reagent in a method of lysing a biological sample.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        August 18, 2021
/YJK/